DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first switch" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not exactly clear which first 
Claims 2-11 inherit the same from claim 1.
Claim 12 has the same problem as claim 1. 
Claims 13-20 inherit the same from claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20120001600) in view of De Rooij et al. (US 9,634,555).
Claims 1, 2, 7, 8, 10-15, 18 and 19; Yang et al. disclose an electronic apparatus comprising: a first power factor correction unit (fig. 1: M, Q1, D11) comprising circuitry and a second PFC unit (S, Q2, D22) comprising circuitry connected to the first PFC unit; a first controller (M) configured to control a first switch (Q1) in the first PFC unit; and a second controller (S) configured to control a first switch (Q2) in the second PFC unit, wherein the first controller is configured to: detect a voltage (R12,R13)  output from the first PFC unit (C1), control a driving time of the first switch (Q1) in the first PFC unit based on the detected output voltage (VFB), and provide information (VM1, VM) on the driving time of the first switch in the first PFC unit to (VM2) the second PFC unit via the second controller, and wherein the second controller is configured to control a driving time of the first switch and the second switch in the second PFC unit based on at least the information on the driving time of the first PFC unit.
However, since Yang et al. does disclose a conventional boost regulator comprising an uncontrolled diode (e.g. diode D11), Yang et al., therefore, do not disclose a second switch (e.g. a controlled switch in place of the diode) or controlling a second switch in both the first and second PFC units.
De Rooij et al. teach traditional PFC controllers are designed to only drive a single switch and use a high frequency diode rectifier. However, the diode has high recovery losses compounded by high switching frequency. Therefore, there is a desire 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yang et al. to include a second switch performing the function of the diode and controlling the second switch with precise timing to reduce conduction loses and thereby increase the efficiency as taught by De Rooij et al.
Claim 3; e.g. VM1, VM2.
Claim 4; Claims 4 and 15; Yang et al. disclose the first controller includes a first resistance (e.g. R11, R17, R14, or R15), and is configured to control the driving time of  the first PFC unit based on a magnitude of the first resistance and the voltage level of the output terminal, and wherein the second controller includes a second resistance (R21) and is configured to control the driving time of the second PFC unit based on a magnitude of the second resistance and the voltage level of the input terminal.

Allowable Subject Matter
Claims 5, 6, 9, 16, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                            1/12/2022